103 F.3d 130
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Isom MOSES, Plaintiff-Appellant,v.UNITED STATES of America, William J. Clinton, President;Jennifer B. Coffman, Judge;  Peggy E. Patterson, U.S.Magistrate Judge;  James F. Cook, sued as Magistrate JudgeJames F. Cook;  James B. Todd, Magistrate Judge, Defendants-Appellees.
No. 96-5391.
United States Court of Appeals, Sixth Circuit.
Nov. 26, 1996.

E.D.Ky., No. 95-00385;  Jennifer B. Coffman, Judge.
E.D.Ky.
VACATED.
Before:  MERRITT, COLE, and GODBOLD*, Circuit Judges.

ORDER

1
William Isom Moses, a Kentucky state prisoner, appeals pro se a district court order dismissing as frivolous a complaint he filed under 42 U.S.C. § 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking $500,000.00 from each defendant and their removal from office, Moses sued the President, a district court judge, and three magistrate judges.  Moses alleged that the President had failed to respond to a letter he had written and that the remaining defendants had mishandled three of his previous cases.  A magistrate judge recommended that the complaint be dismissed as frivolous pursuant to 28 U.S.C. § 1915(d).  The district court adopted this recommendation and dismissed the complaint without prejudice.  On appeal, Moses argues that the magistrate judge erred in assuming that he was challenging his conviction or suing the United States, that the defendants are not entitled to absolute immunity, that he was entitled to a jury trial, that the defendants should have been served with the complaint, that the defendants were subject to removal from office, and that the district court judge erred in not recusing herself from the case.


3
Upon consideration, we conclude that this complaint was due to be dismissed as frivolous.  The defendants are absolutely immune.  See Nixon v. Fitzgerald, 457 U.S. 731, 749 (1982);  Stump v. Sparkman, 435 U.S. 349, 356-62 (1978).  However, we note that the district court judge should have recused herself pursuant to 28 U.S.C. § 455(b)(5)(i).  The remaining arguments raised on appeal are meritless.


4
Accordingly, the district court order dismissing this complaint is vacated and this case is remanded to the district court clerk with instructions to dismiss the action as frivolous.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable John C. Godbold, Circuit Judge, United States Court of Appeals for the Eleventh Circuit, sitting by designation